DETAILED ACTION
This action is in response to the amendment filed 7/30/2021.  Claims 1 and 20 are currently amended.  Claims 4, 6, 8-10, 12-13 and 16 have been canceled.  Claims 21-26 is newly added.  Presently, claims 1-3, 5, 7, 11, 14, 15 and 17-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/5/2021.  These drawings are not acceptable.
The drawings are objected to because:
In figure 1 (see figures dated 9/13/2018): element 5 is labeled as “carbin heater”.  It appears that this should be “cabin heater” as supported on page 7, line 20 (see specification dated 9/13/2018) which states “cabin heater 5”.
In figure 17 (see figures dated 9/13/2018): element 5 is labeled as “carbin heater”.  It appears that this should be “cabin heater” as supported on page 47, line 12 which states “cabin heater 5”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that the rejection of claim 20 under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (WO 2014148126 A1; U.S. Patent 9,670,825 is being used as the translation) as provided in the Office action dated 3/30/2021 should be withdrawn in the Claim Rejection under 35 U.S.C. 102 section on pages 11-13 of the response dated 7/30/2021.
Applicant argues that the Murakami et al. reference does not disclose or suggest “the fluid leaks out via the space portion between the main communication hole and the auxiliary communication hole” in combination with “a second rotational position in which the main communication hole and the main opening portion overlap with each other 
However, it is considered that the Murakami et al. reference discloses a second rotational position (considered the position depicted in figure 8c and 8d) in which the main communication hole (E1) and the main opening portion (M1) overlap with each other while the auxiliary communication hole (E3) and the auxiliary opening portion (M3) do not overlap with each other.  Additionally, it is considered that the fluid leaks out via the space portion between the main communication hole and the auxiliary communication hole (it is considered that the space portion (considered the portion between the valve body 3 and the housing 11) is located between the main communication hole (E1) and the auxiliary communication hole (E3)) and wherein the space portion permits a fluid to leak out via a fail-safe device (20; see at least col. 5, lines 3-15).  
Applicant argues that the seal members (S1-S3) and ports (E1-E3) prevents the fluid from leaking out through the space.  However, the claim does not recite the manner in which the fluid leaks out via the space portion between the main communication hole and the auxiliary communication hole.  Therefore, it is considered that any fluid would be able to leak past the seals (S1-S3) would be able to leak out from the space portion via a fail-safe device (20; see figure 6).
Therefore, applicant’s arguments are not persuasive.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 22, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (WO 2014148126 A1; U.S. Patent 9,670,825 is being used as the translation).
Regarding claim 20, the Murakami et al. reference discloses a flow rate control valve (CV) provided in a cooling circuit (see figure 1) of an engine (EG) comprising: a housing (11) including: a valve body containing portion (13) hollowly formed by a housing circumferential wall (considered the circumferential wall that surrounds the chamber 13 as depicted in figure 4); a main communication hole (E1) formed on the housing circumferential wall, and configured to allow fluid to flow between the valve body containing portion (13) and the engine (EG; it is considered that the connection to the engine from the port E1 is connected through the heater HT and the water pump WT as depicted in figure 1); an auxiliary communication hole (E3) formed on the housing circumferential wall, and configured to allow the fluid to flow between the valve body containing portion (13) and a radiator (radiator RD) provided in the cooling circuit of the engine; a valve body (3) including: a fluid inflow portion (considered the space 
In regards to claim 22, the Murakami et al. reference discloses wherein the main communication hole (E1) is provided at an axially central portion of the housing (3) in a direction along a rotational axis of the valve body (see figure 5; at least a portion of the opening E1 is located on the circumferential wall of the valve body 11 wherein the portion of the circumferential wall is located between a first end wall (considered the surface that includes the opening in which the stem 2 extends) and a second end wall (considered the end wall that includes the flange 11a)).
In regards to claim 25, the Murakami et al. reference discloses wherein the motor system (considered the motor 4 and the associated gearing 5) comprises a drive shaft (2) configured to rotate integrally with the valve body (3; col 3, lines 28-32), an insertion hole (11d) configured to penetrate through a bottom portion of the valve body containing 
In regards to claim 26, the Murakami et al. reference discloses wherein the motor system (considered the motor 4 and the associated gearing 5) includes a pair of spur gears (G1, G2) wherein the output from the motor system is transmitted to the valve body (3) as a rotational drive force.

Allowable Subject Matter
Claims 1-3, 5, 7, 11, 14, 15 and 17-19 are allowed.
Claims 21, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not disclose or suggest a flow rate control valve having a seal member provided between the main communication hole and the valve body and configured to seal between the valve body and the main communication hole, wherein the valve body establishes the communication between the first auxiliary communication hole and the first auxiliary opening portion regardless of a rotational position of the valve body, wherein the valve body changes a communication state between the main communication hole and the main 
Claims 2, 3, 5, 7, 11, 14 and 15 depend from claim 1, either directly or indirectly, and, therefore, are allowable for containing the allowable subject matter of claim 1.
Regarding claim 17, the prior art of record does not disclose or suggest a cooling system having a flow rate control valve having a seal member provided between the main communication hole and the valve body and configured to seal between the valve body and the main communication hole, wherein the valve body establishes the communication between the first auxiliary communication hole and the first auxiliary opening portion regardless of a rotational position of the valve body, wherein the valve body changes a communication state between the main communication hole and the main opening portion and a communication state between the third 
Claims 18 and 19 depend from claim 17, either directly or indirectly, and, therefore, are allowable for containing the allowable subject matter of claim 17.
In regards to claim 21, the prior art of record does not disclose or suggest wherein the main communication hole and the auxiliary communication hole are structured such that fluid flowing into the main communication hole and the auxiliary communication hole causes a pressure drop by passing through a gap section when the valve body is at the second rotational position in combination with the other limitations of the claim.
In regards to claim 23, the prior art of record does not disclose or suggest wherein the housing includes a sub auxiliary communication hole configured to establish communication between the valve body containing portion and an external device separate from the radiator and configured to allow fluid to flow therethrough, and wherein the auxiliary communication hole is provided on an opposite side of the main 
Claim 24 depends from claim 23, either directly or indirectly, and, therefore, are allowable for containing the allowable subject matter of claim 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753   

/CRAIG J PRICE/Primary Examiner, Art Unit 3753